Case 3:19-cr-00175-DPJ-FKB Document1 Filed 08/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION FILED

 

   

AUG 20 2019

ARTHUR JOHNSTON

UNITED STATES OF AMERICA = DEPUTY

 

 

v. CRIMINALNO. .3:/94¢r 175 DPT

BALTAZAR GOMEZ-GOMEZ 18 U.S.C. § 1546(a)
a/k/a Baltazar Gomez Gomez 42 U.S.C. § 408(a)(7)(B)
a/k/a Richard Longoria

The Grand Jury charges:
COUNT 1
On or about May 22, 2018, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, BALTAZAR GOMEZ-GOMEZ a/k/a
Baltazar Gomez Gomez a/k/a Richard Longoria, aided and abetted by others known and
unknown to the Grand Jury, did knowingly possess, utter, use and attempt to use a document
prescribed by statute and regulation for evidence of authorized stay or employment in the United
States, that is a Social Security Card, which card the defendant knew to be forged, counterfeited,
altered, and falsely made, in violation of Title 18, United States Code, Sections
1546(a) and 2.
COUNT 2
On or about May 22, 2018, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, BALTAZAR GOMEZ-GOMEZ a/k/a
Baltazar Gomez Gomez a/k/a Richard Longoria for the purpose of obtaining for himself and
any other person anything of value from any person, and for any other purpose, did, with intent
to deceive, falsely represent a number to be the social security account number assigned by the
Commissioner of Social Security to him, when in fact such number is not the social security

account number assigned by the Commissioner of Social Security to him.
Case 3:19-cr-00175-DPJ-FKB Document1 Filed 08/20/19 Page 2 of 2

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of the property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Sections 982(a)(6)(a)(ii)(I) and (a)(6)(a)(D) &

D. MICHAEL HU RST, JR.
United States ao

A TRUEBILL: 7
s/Redacted Signature

Forepefs6n of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the op” day of August, 2019.

Fee, FOC Hie si

UNITED STATES MAGISTRATE JUDGE

bho
